Name: Council Decision 2012/121/CFSP of 27Ã February 2012 in support of activities to promote EU-China-Africa dialogue and cooperation on conventional arms controls
 Type: Decision
 Subject Matter: international security;  trade policy;  cooperation policy;  defence;  Asia and Oceania;  Africa
 Date Published: 2012-02-28

 28.2.2012 EN Official Journal of the European Union L 54/8 COUNCIL DECISION 2012/121/CFSP of 27 February 2012 in support of activities to promote EU-China-Africa dialogue and cooperation on conventional arms controls THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) thereof, Whereas: (1) At its meeting held on 15 and 16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of small arms and light weapons (hereinafter SALW) and their ammunition (hereinafter EU SALW Strategy). The Strategy identifies the African continent as one of the regions most affected by the illegal trade and excessive accumulation of SALW. (2) The EU SALW Strategy defines several tasks to be fulfilled by the Union, including the research of consensus within exporting countries with a view to supplying small arms to governments only, in accordance with restrictive and appropriate regional and international criteria on arms exports. (3) The EU SALW Strategy also recommends the inclusion of SALW as a topic to be addressed in the political dialogue with third countries and international, regional or sub-regional organisations, paying special attention to the coordination of actions with the Union's main partners and major SALW exporters, including China. (4) The Council of the European Union adopted in 2005, 2006, 2007 and 2010 Council Conclusions in support of the negotiation of an Arms Trade Treaty, a legally binding international instrument establishing common international standards for transfers of conventional weapons. It underlined the importance of cooperation in this process with other States and regional organisations. (5) Since its establishment in 2005, the EU-China Strategic Dialogue includes provisions for dialogue on non-proliferation and conventional arms exports. China and the Union agreed at their 2006 Summit to create a new dialogue on Africa's peace, stability, and sustainable development, in order to foster understanding between partners, to discuss activities and priorities, and to provide an opportunity for integrating China into international efforts to improve and coordinate cooperation activities. The 2007-2013 EU-China Strategy Paper defines the fundamental approach of the Union to China as one of engagement and partnership and singles out cooperation to prevent the illicit trade in SALW as a priority. (6) In December 2004 China and the Union signed a Joint Declaration on non-proliferation and disarmament, covering also cooperation in the field of conventional weapons. In the Joint Declaration, the Union and China noted that positive and active efforts must also be made to strengthen controls over exports of conventional weapons. The arms control regimes concerning certain conventional weapons need to be strengthened. Efforts to prevent illicit trade of small arms and light weapons and flows of those weapons that would impair regional peace and stability, should be enhanced. (7) The 2007 Joint Africa-EU Strategic Partnership defines the prevention of the illicit trade in and excessive accumulation of SALW as an area for action through enhancing capacity, networking, cooperation and exchange of information. China was invited and participated as an observer in the 2010 EU-Africa Summit, HAS ADOPTED THIS DECISION: Article 1 1. The Union shall pursue the development of cooperation between civil society, industry, and government representatives of China, the Union, and the African States, including through dialogue between respective civil societies and industries, to develop common approaches to address the threats posed by the illicit trade and excessive accumulation of SALW and the lack of regulation at international level of trade in conventional arms. Development of such cooperation should also be reflected in increased support for and implementation of a strong and robust Arms Trade Treaty. 2. The Union shall pursue the objective referred to in paragraph 1 through the following projects and measures:  the establishment and development of a joint African-EU-Chinese Expert Working Group on conventional arms and a joint African-EU-Chinese Research Centre on conventional arms. The objective of the Expert Working Group and the Research Centre shall be to increase among the policy community in China, Africa, and the Union responsible for conventional arms issues and export controls thereof, awareness of, and engagement on, problems related to the illegal trade and excessive accumulation of SALW, and the lack of regulation at international level of legal trade in conventional weapons. Increased awareness of, and engagement on those issues, will contribute to the successful negotiation and implementation of, a strong and robust Arms Trade Treaty,  conducting advocacy and research activities aimed at identifying opportunities for EU-China cooperation to support African States in preventing the illegal trade in and excessive accumulation of SALW. A detailed description of the projects and measures referred to in this paragraph is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (hereinafter HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects and measures referred to in Article 1(2) shall be carried out by the non-governmental organisation Saferworld. 3. Saferworld shall perform its tasks under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with Saferworld. Article 3 1. The financial reference amount for the implementation of the projects and measures referred to in Article 1(2) shall be EUR 830 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 2. For this purpose, it shall conclude a financing agreement with Saferworld. The agreement shall stipulate that Saferworld is to ensure the visibility of the EU contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular quarterly reports prepared by Saferworld. Those reports shall form the basis for the evaluation carried out by the Council. The Commission shall report on the financial aspects of the implementation of the projects and measures referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 24 months after the date of conclusion of the financing agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if that financing agreement has not been concluded by that time. Done at Brussels, 27 February 2012. For the Council The President C. ASHTON ANNEX PROJECTS AND MEASURES REFERRED TO IN ARTICLE 1(2) 1. Objectives The objectives of the Decision are: to pursue the development of cooperation between civil society, industry, and government representatives in China, the European Union, and the African continent; to develop common approaches to address the threat posed by the illicit trade and excessive accumulation of SALW; and to support the United Nations (UN) Arms Trade Treaty (ATT) process up to, at and beyond the ATT 2012 diplomatic conference. Such objectives are to be pursued through the establishment and development of a joint African-EU-Chinese Expert Working Group on conventional arms (hereinafter EWG), and of a joint African-EU-Chinese Research Centre on conventional arms (hereinafter RC). The objective of the EWG and the RC shall be to increase awareness and engagement by the policy community in China, Africa, and the Union on problems associated with the illegal trade and excessive accumulation of SALW, and on the need for agreement on an ATT. The objective of strengthened cooperation between China, the Union, and Africa shall also be sought by conducting advocacy and research activities aimed at identifying opportunities for EU-China cooperation to support African States in preventing the illegal trade in and excessive accumulation of SALW. 2. Description of projects and measures 2.1. Establishment and development of a joint African-EU-Chinese Expert Working Group on conventional arms, and of a joint African-EU-Chinese Research Centre on conventional arms 2.1.1. Project objectives  to establish fora and networks for Union, Chinese and African policy community experts to discuss different aspects of conventional arms illicit trade,  to increase, among the policy community in China, Africa, and the Union, awareness of, and engagement on, problems related to the illegal trade and excessive accumulation of SALW, and poor regulation at international level of legal trade in conventional weapons. Increased awareness of, and engagement on these issues, should result in common support for a strong and robust ATT,  to enhance, at official and policy-community levels, EU-China-Africa dialogue in order to improve mutual understandings and identify common approaches on the UN ATT process, up to, at and beyond the 2012 ATT diplomatic conference, including through support to joint research and analysis by Union, Chinese and African researchers on respective national and regional positions,  to develop recommendations from the research community on the ATT and SALW, and to effectively transmit them to Chinese, African and Union's and Member States government officials, politicians and policy communities. 2.1.2. Project description (a) Establishment and development of a joint African-EU-Chinese Expert Working Group on conventional arms The EWG will be the core institutional foundation of the dialogue process promoted by the Council Decision and will be formed through careful coordination between Saferworld, and civil society partner organisations in Africa and China. It will consist of nine members from China, the Union and Africa drawn from university departments, think tanks and research centres who would be identified on the basis of their expertise, reputation, and interest. The EWG will act as a means to share information, ideas, expertise and research amongst its members on conventional arms control issues, identifying the nature of the threats, assessing the effectiveness of current interventions and making recommendations on cooperative actions for policymakers. It is expected to serve as a platform for interested civil society actors, outside of the direct dialogue process, and to provide an accessible pool of expertise that policymakers and officials responsible for conventional arms and export controls thereof in China, the Union and Africa will be able to draw on. African, Chinese and Union officials will also be invited to observe the working of the EWG. (b) Establishment and development a joint African-EU-Chinese Research Centre on conventional arms The objective of the RC will be to support joint research and analysis by Union, Chinese and African researchers. It will be established in China. The RC will provide a wide range of relevant materials and resources in English and Chinese related to SALW and the ATT process. The same materials and resources will be made accessible electronically through a website that will also act as the public interface of the EWG. Activities to be supported in the implementation of tasks referred to in points (a) and (b) will include:  the organisation of preparatory and follow-up meetings in China and in Europe, between Saferworld, and relevant Chinese and African partner organisations, to define the structure and timeline of the project; to identify detailed work plans for the establishment and development of the RC and of the EWG; to establish a project coordination team; to define responsibilities in the team; and to monitor and evaluate progress in the implementation of activities,  the provision and translation of relevant key materials related to SALW and the ATT, to be used by policy communities in China, Africa, and the Union, and to be made accessible, including electronically, through an RC website. The website will also act as the public interface of the EWG,  the organisation of several meetings between Saferworld, partner organisations and relevant Chinese authorities to introduce the activities of the RC and of the EWG, and to present and discuss mid-term and final results, with a view to ensuring relevant authorities' support for the activities,  the organisation of up to two two-day meetings per year of the EWG, in China, Europe and Africa, to define research plans and provide guidance in the implementation of advocacy and research activities, development and communication of policy recommendations. Each meeting will produce a brief report on the stage of implementation of the project,  the organisation of two ATT workshops for up to 40 participants, including representatives of Union, Chinese and African policy communities and authorities responsible for conventional arms and export controls thereof, military and defence industry and civil society experts, to review progress in the negotiations towards an ATT, identify areas of commonality amongst different countries,  the publication of a briefing by Saferworld and the EWG which examines Union and Chinese positions on the ATT. The briefing will be aimed at informing discussions with Union, Chinese and African officials in the run up to the 2012 ATT conference. It will explore the differences in position on the ATT between the Union, China and African States,  the production of a comprehensive report on the major lessons learned detailing the successes and challenges of the project, recommending models and options for future EU-China-Africa dialogue on SALW and the ATT process,  the organisation of two events for the official launch and closing of the project. 2.1.3. Project results  increased awareness, knowledge and understanding by 500 Chinese, African, and Union policy community actors, including officials in charge of conventional arms issues and export controls thereof, scholars, parliamentarians, non-governmental organisations (NGOs) and journalists, of the UN ATT process and of respective national positions, up to and beyond the 2012 ATT diplomatic conference,  improved dialogue, interaction, and cooperation on SALW and the UN ATT process amongst 60 Union, Chinese and African officials, and civil societies, including through the identification of recommendations on the opportunities for collective actions,  sustainable links amongst 50 individuals representing Union, African and Chinese policy community institutions providing a means for ongoing information and experience sharing, as well as practical cooperation on SALW and other conventional arms control-related issues beyond the life of this project. 2.2. Promotion of EU-China cooperation to support African States in preventing the illegal trade in and excessive accumulation of SALW 2.2.1. Project objectives  to support joint research and analysis by Union, Chinese and African researchers on the problems associated with SALW proliferation in Africa and the opportunities for EU-China cooperative actions in this area,  to assist African States in identifying assistance needs and formulate assistance requests in areas related to the prevention of the illicit trade in and excessive accumulation of SALW,  to formulate recommendations for Union and Chinese policymakers on opportunities for joint EU-China assistance to third countries in Africa. 2.2.2. Project description The project will allow the identification of opportunities for EU-China cooperation in assisting African third countries in addressing the threats posed by the illicit trade in and excessive accumulation of SALW. It will consist of a series of activities including:  the organisation of up to three study visits in Africa by the members of the EWG to deepen their understanding of the impact of the illicit trade in, and excessive accumulation of SALW in the continent, meet local actors, and discuss technical assistance needs,  the organisation of an international policy seminar in Africa on the prevention of SALW proliferation in the continent. The meeting will be attended by up to 30 participants, including EWG members, and other African, Chinese, and EU civil society representatives and officials in charge of conventional arms issues, and export controls thereof. It will further identify practical areas where Africa's assistance requests to prevent the illicit trade in, and excessive accumulation of SALW can be linked to Chinese and Union assistance,  the technical assessment of SALW control needs in one African country, including estimates of costs, areas of intervention and recommendations on implementing agencies. The study will be developed in close relationship with government officials involved in administering the SALW control system, as well as representatives of the defence sector, in the relevant African country,  the publication by the EWG of an in-depth report focussing on the circulation of SALW in Africa, assessing the effectiveness of current interventions and making clear recommendations for policymakers on cooperative EU-China-Africa actions based on the technical assessment, the study visits and the seminar in Africa. The report will be translated and disseminated to approximately 500 civil society actors, officials, policymakers and politicians in China, the EU and Africa to heighten general awareness of the opportunity for EU-China-Africa cooperation on SALW control in Africa. It will also be presented at meetings with officials foreseen under the project referred to in point 2.1,  support to one African country in defining and communicating its needs and official requests for assistance on SALW control,  the organisation of meetings with relevant Union and Chinese officials to promote the development of a joint project concept,  the organisation of an EU-China-Africa policy seminar in China to present the findings and recommendations of the EWG. The meeting will be attended by up to 50 participants, including African, Union, and Chinese civil society representatives and officials responsible for conventional arms issues, and export controls thereof. It will provide an opportunity to review the SALW work of the EWG and debate its recommendations, and provide a framework for practical collaborative action, such as Union and Chinese aid in the areas of stockpile management, destruction of surpluses and record-keeping. 2.2.3. Project results  increased awareness by approximately 500 Chinese and Union policy community actors, including scholars, parliamentarians, NGOs and journalists, of problems associated with SALW proliferation in Africa and the opportunities for EU-China cooperative actions in this area,  improved capacity of one African State to identify assistance need and formulate assistance requests to prevent the illicit trade in, and excessive accumulation of SALW,  identification of opportunities for joint EU-China assistance to third countries in Africa in the field of SALW controls. 3. Participant and venues of seminars/workshops and closing and opening events Unless otherwise specified in the text of this Annex, Saferworld will propose potential participants and venues for seminars/workshops, and closing and opening events under the projects referred to in points 2.1 and 2.2, which will then be endorsed by the HR, in consultation with the competent Council bodies. 4. Beneficiaries The direct beneficiaries of the projects will be an estimated 500 policy community actors in China, Africa, and Union, including NGOs, think tanks, industry representatives, government officials in charge of conventional arms export controls, and parliamentarians. The indirect beneficiaries will be the population, groups and individuals in Africa who are adversely affected by the illegal trade in SALW. 5. Impact assessment The impact of this Decision should be technically assessed upon completion of the last of the activities foreseen in it. The impact assessment will be carried out by the HR, in cooperation with relevant Council Working Groups, the Delegation of the European Union to China, and other relevant stakeholders. 6. Duration The total estimated duration of the projects is be 24 months. 7. Technical implementing entity The technical implementation of the Decision will be entrusted to Saferworld which will perform its tasks under the responsibility of the HR. 8. Reporting Saferworld will prepare regular quarterly reports, including after the completion of each of the activities described. The reports should be submitted to the HR not later than six weeks after the completion of the relevant activities. 9. Estimated total cost of the projects and measures and EU financial contribution The total cost of the projects and measures is EUR 830 000.